DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments in the Request for Continued Examination, filed February 16, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 102 – Anticipation (Maintained Rejection)
Claim(s) 1-2 and 14-19 is/are rejected under 35 U.S.C. 102(s)(1) as being anticipated by Schaeffer-Korbylo et al. (US 8,906,349). The rejection is maintained. 
Schaeffer-Korbylo et al. disclose oral care compositions for treating conditions caused by biofilm formation (Abstract), which meets treating or reducing plaque. Antimicrobial agents include stannous and zinc salts. Zinc salts include zinc lactate and stannous salts include stannous fluoride (col. 5, lines 26-35). A composition is disclosed comprising 2.0% zinc lactate dihydrate, 2.0% tetrasodium pyrophosphate, 3.0% sodium tripolyphosphate, 0.6% citric acid, 3.0% trisodium citrate dihydrate, 0.454% stannous 
 Schaeffer-Korbylo et al. anticipate the instant claims. 

Response to Arguments
The Examiner submits that the amended claims recite a method of treating or reducing demineralization of the teeth. In regard to the compositions not necessarily used to treat demineralization, demineralization can be caused by the accumulation of plaque on the teeth. Schaeffer-Korbylo et al. disclose removing plaque from the teeth with the disclosed compositions. This would in turn reduce demineralization by inhibiting demineralization to occur. Further, fluoride is used to treat demineralization. Therefore this is an inherent function of fluoride itself.  Therefore removing the plaque with the composition of Schaeffer-Korbylo et al. will reduce demineralization. The reference also discloses treating caries, which is caused by demineralization. The compositions also comprise fluoride which is used to reverse demineralization.  In regard to the propylene glycol, the references discloses propylene glycol. One would only have to substitute the humectant of the example with propylene glycol to arrive at the instant claims. 
Further it is concluded that the method claims encompass the method originally presented, which originally recited “a method treating or reducing a condition selected from the group consisting of dental enamel erosion, plaque and caries”. Considering demineralization was not recited by the instant claims until later in prosecution after the first Office Action was given, one would reasonably conclude that demineralization falls 

Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer-Korbylo et al. (US 8,906,349) in view of Dent et al. (US 4,349,533).
Schaeffer-Korbylo et al. disclose oral care compositions for treating conditions caused by biofilm formation (Abstract), which meets treating or reducing plaque. Antimicrobial agents include stannous and zinc salts. Zinc salts include zinc lactate and stannous salts include stannous fluoride (col. 5, lines 26-35). A composition is disclosed comprising 2.0% zinc lactate dihydrate, 2.0% tetrasodium pyrophosphate, 3.0% sodium tripolyphosphate, 0.6% citric acid, 3.0% trisodium citrate dihydrate, 0.454% stannous fluoride and about 12% water (TABLE 3, Example E). Other humectants include propylene glycol.
Schaeffer-Korbylo et al. are believed to anticipate the method of the instant claims. However purely arguendo and for the purposes of this rejection, Schaeffer-Korbylo et al. differ from the instant claims insofar as it does not disclose, specifically, demineralization.
Dent et al. disclose toothpaste compositions. The first line of defense is the individual's own dental hygiene program. For each person, this primarily involves daily use of a dentifrice to clean the teeth. Modern dental research has shown that decay results from localized demineralization of tooth enamel. This demineralization is caused by the action of acids which are formed by specific bacteria metabolizing fermentable 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the compositions of Schaeffer-Korbylo et al. to reduce demineralization motivated by the desire to use a composition that can remove the plaque that carries the bacteria that produces that acid that causes demineralization as disclosed by Dent et al. 

Obvious-Type Double Patenting (Maintained Rejection)
1) Claims 1-2 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,278,906. The rejection is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral care composition comprising a zinc salt, a buffer system comprising citric acid and stannous fluoride. The instant claims differ from the patented claims insofar as the instant claims recite zinc lactate and a polyphosphate. However the patented claims recite these components in the dependent claims. Therefore the instant claims are obvious over the patented claims. 

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


2) Claim 1-2 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 9 and 12-22 of copending Application No. 16/291,526 (reference application). The rejection is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral care composition comprising a zinc salt, a buffer system comprising citric acid and stannous fluoride. The instant claims differ from the patented claims insofar as the instant claims recite zinc lactate and a polyphosphate. However the patented claims recite these components in the dependent claims. Therefore the instant claims are obvious over the patented claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


Conclusion
Claims 1-2 and 14-19 are rejected.
No claims allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612